THOMPSON, Circuit Judge,
dissenting from the denial of rehearing en banc.
I see this case as presenting an issue of exceptional importance — the disenfranchisement of millions of United States citizens — and to this extent I join my colleagues’ dissents from denial of rehearing en banc. See Fed. R.App. P. 35(a)(2). It is worth noting that the three of us fully agree on at least this limited question;36 indeed, I frankly cannot fathom how anyone could conclude that the denial of such a fundamental right to such a significant number of people is anything less than exceptionally important. Therefore, more briefly but no less vehemently than Judges Torruella and Lipez, I dissent.

. The three of us also agree with Judge Howard’s conclusion (in dissent from an earlier Igartua opinion) that we are not bound by the Senate's declaration of the ICCPR’s non-self-executing status, particularly given that the Senate’s declaration conflicts with the treaty’s text. Igartúa III, 417 F.3d 145, 190 (Howard, J., dissenting). I do not read Judge Howard's concurrence here as changing his position. In the end this and other questions of the ICCPR’s interpretation would be better and more definitively resolved after thorough arguments before the en banc court.